DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 13, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (2019/0391449).
With respect to claims 1-3, Hao teaches a display apparatus (Figs. 1-6 and Abstract) comprising: a display panel (paragraph 68); a light source unit (Fig. 7A) configured to provide light to the display panel (paragraph 68); and a light guide member (21, 22, and 24) disposed between the display panel and the light source unit and covering the light source unit such that the light source unit is buried in the light guide member (Figs. 1-6), the light guide member having a diffusing surface on an upper surface (24) thereof to diffuse light (Fig. 3) and including: a substrate (121); and a light emitting device (11) disposed on the substrate including a blocking pattern (22) to have an intensity of light emitted in an upward direction to be equal to or less than a maximum light intensity of the light emitting device (Fig. 1).
[claim 1]; wherein the intensity of light emitted in the upward direction is equal to or less than 50% of the maximum light intensity of the light emitting device [claim 2]; wherein a distance from an upper surface of the light guide member is equal to or less than about 400 micrometers [claim 3], one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use experiment and optimize the intensity of light emitting in an upward direction and the distance from an upper surface of the light guide member, in order to produce a desired light output. 
Although Hao does not explicitly teach the diffusion surface (24) has a surface roughness, Hao does teach created a diffusion surface by producing a surface 

As for claim 11, Hao teaches wherein the light emitting device is provided in plural, and the light emitting devices are arranged on the substrate in a matrix form (Fig. 7A). 
As for claim 14, Hao teaches further comprising an optical sheet disposed between the light source unit and the display panel (paragraph 67). 
As for claim 20, Hao further teaches a backlight unit (Abstract). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Yamamoto et al. (2012/0147277).
With respect to claim 12, Hao teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the light emitting devices are spaced apart from each other at a first pitch in a first direction and are spaced apart from each other at a second pitch different from the first pitch in a second diction substantially perpendicular to the first direction (claim 12).
As for claim 12, Yamamoto also drawn to displays, teaches wherein the light emitting devices are spaced apart from each other at a first pitch in a first direction and are spaced apart from each other at a second pitch different from the first pitch in a second diction substantially perpendicular to the first direction (Fig. 2). 


As for claim 13, Hao further teaches there is a distance between an edge of the substrate and the light emitting device closest to the end (Fig. 7A), but does not explicitly teach the distance is equal to or greater than about 1 mm, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use experiment and optimize the distance, in order to produce a lighting device of a desired size.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Sugiura et al. (2010/0038665).
With respect to claims 15-16, Hao teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the light guide member comprises a silicone resin (claim 15); wherein the light guide member comprises light scattering particles distributed in the silicone resin (claim 16). 
As for claim 15, Sugiura also drawn to displays, teaches wherein a light guide member comprises a silicone resin (paragraph 37).
As for claim 16, Sugiura teaches wherein the light guide member comprises light scattering particles distributed in the silicone resin (paragraph 37). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the silicone resin and scattering particles of Sugiura in the light guide member of Hao, since the materials are known for the intended purpose and to obtained a desired scattering (paragraph 37 of Sugiura). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hao in view of Hong et al. (2016/0116663).
With respect to claims 17-19, Hao teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the light emitting device is configured to emit blue light (claim 17); a light conversion film disposed between the light source unit and the display panel to convert a wavelength band of the light emitted 
As for claim 17, Hong also drawn to displays, teaches wherein the light emitting device (4060) is configured to emit blue light (paragraph 23).
As for claim 18, Hong teaches a light conversion film (4020) disposed between the light source unit and the display panel to convert a wavelength band of the light emitted from the light emitting device (Fig. 1A and paragraph 23). 
As for claim 19, Hong teaches wherein the light conversion film comprises at least one of a quantum dot and a fluorescent substance (paragraph 23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the blue light emitting device and light conversion film of Hong in the display of Hao, in order to produce a light of a desired color. 

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 4-10, the prior art does not teach or suggest a device substrate having a first surface and a second surface; a light emitting stacked structure disposed on the second surface; and a first blocking pattern of the blocking pattern disposed on the first surface; along with the other limiting elements of claims 1 and 4. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                             3/26/2022